Citation Nr: 1429370	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-25 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left pes planus with calcaneal spur.

2.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1986 to July 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Winston Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned noncompensable ratings for left flat foot with calcaneal spur and hypertension.  The Veteran's record is now in the jurisdiction of the St. Petersburg, Florida RO.  

In his June 2010 substantive appeal, the Veteran alleged there was clear and unmistakable error (CUE) in the August 2008 rating decision because he was not service connected for plantar fasciitis even though he was diagnosed with such in service.  (The Veteran's May 2008 claim for foot disability was specifically limited to left flat foot.)  In a subsequent June 2010 rating decision, the St. Petersburg RO determined that there was CUE in the August 2008 rating decision and assigned a 10 percent disability rating for bilateral pes planus with calcaneal spurs effective August 1, 2008.  The RO specifically noted that plantar fasciitis is a symptom of the Veteran's service-connected bilateral pes planus with calcaneal spurs.  The Veteran did not file a notice of disagreement with that decision.


FINDINGS OF FACT

1.  The Veteran's left pes planus with calcaneal spur has not been manifested by severe symptoms, including objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities. 

2.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; and there is no history of diastolic pressure which is predominantly 100 or more.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected left pes planus with calcaneal spur have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5276 (2013).

2.  A compensable rating for hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.10, 4.104, Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Where, as here, service connection has been granted and initial disability ratings and effective dates have been assigned, statutory notice had served its purpose and its application is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran was provided notice on the downstream issues of entitlement to increased initial ratings in an April 2010 statement of the case and has had ample opportunity to respond/supplement the record.  It is not argued that he was prejudiced by a notice error or omission.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a fee-based VA examination in May 2008.  It is unclear from the record whether the examiner reviewed the record as the exam request indicated that the claims file would not be forwarded to the examiner and yet the examiner indicated that the "[h]ealth [r]ecord" was reviewed.  Regardless, the Board finds the examination adequate for rating purposes as it adequately describes the severity of the disabilities and notes the findings necessary to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding. VA's duty to assist is met.

Legal Criteria

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.   

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Pes Planus

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

Under Code 5276 (for pes planus), a 10 percent rating is warranted for moderate bilateral or unilateral flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet. Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, is rated 30.  38 C.F.R. § 4.71a.  

In his April 2009 notice of disagreement, the Veteran stated that his service-connected disability requires the use of arch supports that provide only minimal pain relief.  He suffers from increased pain with flare-ups and after prolonged use or weight-bearing.

On May 2008 fee-based VA examination, the Veteran reported significant, intermittent aching pain at the base of his left foot while walking; the pain, which he rated as 3/10, occurs as often as two to three hours per day and lasts from one to three hours.  The pain is prompted by physical activity and alleviated with rest.  The prescribed insoles provide limited help, and cortisone shots in the foot provide relief from 10 to 14 days.  

The examiner noted no signs of painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature or tenderness.  The Veteran's gait was normal and there was active motion in the metatarsophalangeal joint of the great toes.

His left foot showed no valgus or forefoot/midfoot misalignment and there were no signs of deformity.  Palpation of the left foot revealed slight tenderness; his left Achilles tendon revealed good alignment.  He did not have hammer toes, Morton's Metatarsaglia, hallux valgus, or hallux rigidus.  There was no limited function for standing and walking.  According to the examiner, the Veteran does not require any type of corrective footwear.

X-rays of the non-weight bearing left foot show abnormal findings of a small calcaneal spur; x-rays of the weight-bearing left foot were within normal limits.  The examiner diagnosed bilateral pes planus with intermittent pain and mild bilateral tenderness in the plantar surface of the calcaneus.  She also diagnosed a bilateral calcaneal spur and opined that the Veteran's condition does not affect his functioning in his usual occupation or daily activity.

According to records submitted by the Veteran, he received physical therapy for this disability from April to June 2009.  The records show an overall improvement in the Veteran's symptoms and pain levels during that period.  In early May, the Veteran's pain level was noted as 7/10 and focal bursitis was also noted.  The pain level decreased after a steroid injection.  In mid-May, moderate tension was noted in the Veteran's fascia and Achilles, with fascia insertion noted as "fibrosis/scar tissue."  He had limited dorsiflexion range of motion.  The records show that the Veteran began using his orthotics full-time in late-May with noticeable overall improvements.  According to the last treatment record in June 2009, the Veteran reported no pain; fascia and Achilles tension were flexible, and dorsiflexion range of motion was normal.  The Veteran's fascia insertion were noted to be fibrosis/scar tissue.

The Board finds that the evidence discussed above is highly probative with regard to evaluating the severity of the Veteran's left pes planus with calcaneal spur on appeal in this case.  The evidence features the Veteran's statements, private treatment records, and a VA examination report that present professional medical impressions and the Veteran's own account of symptom details.  The VA examination report specifically documents and addresses the Veteran's symptoms and complaints, and the pertinent specialized clinical findings, and presents a competent medical assessment of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.  

The Veteran's service-connected left pes planus with calcaneal spur has been rated as 10 percent disabling by the RO under the provisions of Code 5276 throughout the period on appeal.  Under the regulations, the next higher evaluation, 20 percent, is warranted for severe flatfoot conditions where there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

The evidence does not show that the Veteran's left pes planus with calcaneal spur has manifested in symptomatology most nearly approximating the criteria for assignment of any higher ratings.  There was no evidence of marked deformity, no swelling, no characteristic callosities, and no pain on manipulation and use accentuated.   In fact, the May 2008 VA examiner noted no signs of painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, or tenderness.  The Board is compelled to conclude that the criteria for a rating in excess of 10 percent have not been met.

Regarding the Veteran's assertions that his left pes planus with calcaneal spur is more severe than reflected by the rating currently assigned, the Board acknowledges that the Veteran is competent to testify as to symptoms he experiences, including foot pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the objective evidence does not show that the criteria for a higher rating are more nearly approximated in this case. 

Additionally, Codes 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), 5283 (hammer toe), and 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable as they describe deformities other than for which service connection has been established.  Furthermore, the Veteran's symptoms are not considered moderately severe to warrant a higher rating under Code 5284 for general foot injuries.

Hypertension

Hypertension is rated under Code 7101, which provides for a 10 percent rating when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or for a history of diastolic pressure predominantly 100 or more and requiring continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or, systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104. 

The Veteran served in the Navy for nearly 20 years and his blood pressure was taken on numerous occasions.  Although the Veteran had consistently high readings in service, there is no indication he meets the requirements for a 10 percent rating.  

High blood pressure readings were first noted in December 1994 when the Veteran was instructed to keep a three-day blood pressure record.  He recorded the following readings: (recumbent) 140/90; 130/84; 150/90; 140/98; 140/92; and 144/92; (standing) 158/100; 132/98; 140/98; 144/98; 150/96; and 140/94.  During a January 1995 follow-up appointment, the Veteran's blood pressure was 164/100 and 144/102.  He was diagnosed with essential hypertension and placed on medication.  

From January 18-20, 1995, a three-day blood pressure reading recorded the following: (recumbent) 148/94; 134/84; 146/90; 134/76; 150/100; and 142/82; (standing) 136/96; 136/86; 138/94; 140/88; 140/100; and 138/88.  From January 25-27, 1995, his three-day blood pressure readings recorded the following: (recumbent) 132/82; 134/80; 130/96; 136/76; 134/74; and 130/80; (standing) 136/88; 140/90; 136/86; 139/78; 138/80; and 134/84.

The Veteran's STRs show elevated readings (147/88; 142/94; 152/93; 136/96; 138/82; 145/87; and 154/80) in May 1995 while the Veteran received treatment for a fractured clavicle.  From May 1995 forward, the Veteran's STRs show systolic readings ranging from 124 to 164 (with that single highest reading due to injuries from a slip and fall); his diastolic readings range from 60 to 106 (with only two readings over 100: 101 (due to a upper respiratory infection) and 106 (unexplained)).

On May 2008 fee-based VA examination, the Veteran's blood pressure was taken three times with the following readings: 146/89; 149/100; and 140/90. 

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.   

The VA treatment records indicate the Veteran's blood pressure has been taken on numerous occasions; although there are five readings in which the Veteran's diastolic pressure is over 100 prior to taking medications, and two diastolic readings over 100 after beginning medication, it can hardly be said that his diastolic pressure, at any point during service, was predominantly 100 or more.  The record shows two readings during service (with one prior to beginning medication and the other due to injuries from a slip and fall) in which systolic pressure is over 160.  Likewise, it cannot be said that the Veteran's systolic pressure is predominantly 160 or more.

As there is no evidence to indicate that the Veteran's diastolic pressure was predominantly 100 or more, or that his systolic pressure was predominantly 160 or more, a higher rating of 10 percent is not warranted under Code 7101.  Although the May 2008 VA examination report noted that the Veteran requires continuous medication, the requirement for a 10 percent evaluation under Code 7101 is continuous medication and a history of diastolic pressure predominantly 100 or more.  As indicated above, there is no competent medical evidence that the Veteran suffered from diastolic pressure of 100 or more during the appeal period.

The Board acknowledges the Veteran's contentions that his hypertension warrants a compensable rating.  However, as noted above, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.104 with respect to determining the severity of his service-connected hypertension.  

As discussed above, the Board finds that the Veteran is not entitled to an initial compensable evaluation for his hypertension.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 C.F.R. § 5107(b); Gilbert , supra.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Other Considerations

The Board has also considered whether referral of these claims for extraschedular consideration is indicated.  There is no objective evidence or allegation suggesting that the disability pictures presented by the Veteran's service-connected bilateral pes planus with calcaneal spur and service-connected hypertension are exceptional or that schedular criteria are inadequate.  The rating criteria reasonably describe and contemplate the symptoms and severity of the Veteran's disabilities and there are no manifestations (or impairments) not contemplated by the schedular criteria.  A higher rating is available under the schedular criteria for each service-connected disability; however, as discussed above, the criteria for such ratings are not met. Therefore, referral of these issues for consideration of an extraschedular rating is not necessary.   Thun v. Peake, 22 Vet. App. 111 (2008).   

Finally, although the VA examiner noted that the Veteran is currently unemployed, the matter of entitlement to a total disability based on individual unemployability rating is not raised by the record as there is no indication that he is unemployable by reason of his service connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent for left pes planus with calcaneal spur is denied.

A compensable rating for hypertension is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


